Title: From Alexander Hamilton to William Loughton Smith, [19 January 1797]
From: Hamilton, Alexander
To: Smith, William Loughton



[New York, January 19, 1797]
My dear Sir

Mrs. De Neufville widow of Mr. De Neufville formerly of Holland is on her way to Philadelphia to solicit the Kindness of Congress in virtue of services rendered the American cause by her husband. You probably Know their history as South Carolina was particularly concerned. From what I have heard it seems to me her pretensions on the score of her husband to the Kindness of this Country are strong—as a distressed and amiable woman she has a claim to every body’s Kindness.
What are you about in Congress? Our affairs seem to be at a very critical point with France. We seem to be brought to the same point with her as we were with Great Britain when Mr Jay was sent there. One last effort of negotiation to produce accommodation and redress, or measures of self defence. Have you any thoughts of an Embargo? There may be Ere long a necessity for it. Are you in earnest about additional revenue—this is very necessary.
Yours truly

Alexander HamiltonJan. 19. 1797
